Exhibit(10)(iii)(A)(17.10)

AMENDMENT TO

CINCINNATI BELL MANAGEMENT PENSION PLAN

The Cincinnati Bell Management Pension Plan (the “Plan”) is hereby amended,
effective as of January 1, 1997 and in order (i) to revise the Plan’s definition
of an accrued benefit in accordance with a request of the Internal Revenue
Service made in connection with such organization’s review of the Plan as
restated effective as of January 1, 1997 and (ii) to make certain corresponding
or clarifying changes in other provisions of the Plan, in the following
respects.

1. Subsection 2.1.1 of the Plan is amended in its entirety to read as follows.

2.1.1 “Accrued Benefit” means, when applied to any Participant and his interest
as of any specified date under this Plan, under the Prior Pension Plan, or under
a plan which merges into this Plan or has its assets and liabilities
attributable to the Participant transferred to this Plan (for purposes of this
Subsection 2.1.1, a “merged plan”), the monthly amount of the benefit to which
the Participant would be entitled under the Plan, under the Prior Pension Plan,
or under the merged plan, as the case may be: (i) if the Participant permanently
ceased to be an Employee as of the specified date (if he has not already done
so); (ii) if the Participant was fully vested in (i.e., had a nonforfeitable
right to) his benefit under the Plan, under the Prior Pension Plan, or under the
merged plan, as the case may be, as of the specified date (even if he is not yet
fully vested in such benefit); and (iii) if the Participant’s benefit under the
Plan, under the Prior Pension Plan, or under the merged plan, as the case may
be, is paid in the form of a Single Life Annuity commencing as of the
Participant’s Normal Retirement Date (or, if the specified date is later than
the Participant’s Normal Retirement Date, commencing as of the specified date).

(a) For purposes of the Plan, when a Participant’s “Accrued Benefit” as of any
specified date is to be determined under the other provisions of this Plan based
on the amount credited to the Participant’s Cash Balance Account, then the
Participant’s “Accrued Benefit” as of the specified date is determined:

(1) first, by determining the amount that as of the specified date is credited
to the Participant’s Cash Balance Account;

(2) next, in the event (and only in the event) the specified date occurs before
the Participant’s Normal Retirement Date, by projecting the amount determined
under subparagraph (1) immediately above from the specified date to the
Participant’s Normal Retirement Date at an interest rate of 4% per annum (which
is the interest rate used under the Plan to determine interest rate credits to
the Participant’s Cash Balance Account after the Participant has ceased to be an
Employee, assuming that the Participant does not elect to reduce that rate in
return for a pre-retirement death benefit that otherwise could be provided under
the Plan); and

(3) next and last, by dividing the amount determined under subparagraph
(1) above, as projected to the Participant’s Normal Retirement Date under the
provisions of subparagraph (2) immediately above in the event the

 

1



--------------------------------------------------------------------------------

specified date occurs before the Participant’s Normal Retirement Date, by both
(i) 9.7 (which is the annuity conversion rate used by the Plan pursuant to Table
1 to this Plan to convert, at a Participant’s Normal Retirement Date or a later
date, the Participant’s Cash Balance Account balance to an actuarially
equivalent Single Life Annuity annual amount) and (ii) twelve (which is the
divisor needed to convert a Single Life Annuity annual amount into a monthly
amount). The calculations called for under this subparagraph (3) convert the
amount determined under subparagraph (1) above, as projected to the
Participant’s Normal Retirement Date under the provisions of subparagraph
(2) immediately above in the event the specified date occurs before the
Participant’s Normal Retirement Date, into an actuarially equivalent Single Life
Annuity monthly amount.

(b) Further, when (and only when) both a Participant’s “Accrued Benefit” as of
any specified date is to be determined under the other provisions of this Plan
based on the amount credited to the Participant’s Cash Balance Account and the
Participant’s Normal Retirement Date is the first day after the Participant’s
65th birthday, then the Participant’s “Accrued Benefit” as of the specified date
can also, for convenience and simplicity and in lieu of the method of
determining such “Accrued Benefit” under the provisions of paragraph
(a) immediately above, be determined by dividing (i) one-twelfth of the amount
that as of the specified date is credited to the Participant’s Cash Balance
Account by (ii) the factor identified in Table 1 to this Plan as applicable to a
payment age that is the Participant’s attained age (in whole years and months)
as of the specified date. The determination of a Participant’s “Accrued Benefit”
as of any specified date under the method described in the immediately preceding
sentence produces the same result for such Accrued Benefit as is produced by the
method described in paragraph (a) immediately above as long as the Participant’s
Normal Retirement Date is the first day after the Participant’s 65th birthday.

(c) For purposes of the Plan, when a Participant’s “Accrued Benefit” as of any
specified date is not to be determined under the other provisions of this Plan
based on the amount credited to the Participant’s Cash Balance Account but
instead is based on a non-cash balance formula under the Prior Pension Plan
(including any modifications to such formula that are provided under this Plan)
or under a merged plan’s benefit formula, then the Participant’s “Accrued
Benefit” as of the specified date is determined pursuant to the terms of the
Prior Pension Plan that provide for such non-cash balance formula (as such
benefit formula terms may be modified under this Plan) or pursuant to the terms
of the merged plan that provide for its benefit formula, as appropriate.

2. Subsection 5.1 of the Plan is deleted in its entirety and shall be reflected
in the Plan as follows.

5.1 [Deleted.]

 

2



--------------------------------------------------------------------------------

3. Subsection 7.2.1 of the Plan is amended in its entirety to read as follows.

7.2.1 Subject to the other terms of the Plan, if a Participant is not married as
of the date a retirement benefit under the Plan commences to be paid to him,
such retirement benefit shall be paid in the form of a Single Life Annuity. The
monthly amount of such annuity shall be referred to in the other provisions of
the Plan as the Participant’s “Accrued Benefit Final Payment Amount” and shall
be equal to the result obtained:

(a) first, by multiplying the Participant’s Accrued Benefit determined as of the
commencement date of such retirement benefit by the Participant’s vested
percentage determined as of such commencement date; and

(b) next and last, in the event (and only in the event) such commencement date
occurs before the Participant’s 65th birthday, by multiplying the amount
determined under paragraph (a) immediately above by the factor identified in
Table 2 to this Plan as applicable to a payment age that is the Participant’s
attained age (in whole years and months) as of such commencement date. The
calculation called for under this paragraph (b) reduces the Participant’s vested
Accrued Benefit amount determined under paragraph (a) above by an actuarial
factor to reflect the early (pre-age 65) commencement of the Participant’s
actual retirement benefit to be paid under the Plan.

4. Each and any reference to “Assumed Monthly Normal Retirement Date Benefit
Formula Amount”, “Monthly Benefit Formula Amount”, “Subsection 5.1.1”, or
“Subsection 5.1.2” that is contained in the other provisions of the Plan (that
are not amended under the foregoing items of this Plan amendment) shall be
deleted and replaced by a reference to “Accrued Benefit”, “Accrued Benefit Final
Payment Amount”, “Subsection 7.2.1”, or “Subsection 2.1.1”, respectively.

IN ORDER TO EFFECT THE FOREGOING PLAN CHANGES, the Plan’s sponsor, Cincinnati
Bell Inc., has caused its name to be subscribed to this Plan amendment.

 

CINCINNATI BELL INC. By:   /s/ Christopher J. Wilson Title:   V.P. General
Counsel & Secretary Date:    

 

3